EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

claim 15, line 4, deleted “13”, inserted after “claim”, -- 14 --.

The amendment was made solely to ensure proper antecedent basis and does not affect the scope of the claimed subject matter.  Claim 15 references the power supply controlling method of claim 13.  However, claim 13 is directed towards a power supply circuit, and claim 15 recites a power supply controlling method.

	Pursuant to MPEP 606.01, the title has been changed by the examiner to: POWER SUPPLY CIRCUIT WITH SWITCH FOR CONNECTION OF A DC POWER SUPPLY TO A POWER SUPPLY UNIT BASED ON SENSED TEMPERATURE.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Peleg et al., U.S. Patent Application Publication No. 2006/0143488, discloses a power supply unit supplying power to a load [para. 0028: power over Ethernet controller 10], a switch for enabling a supply of power to the load [Fig. 2, switch 20], and a temperature sensor [sensor 30], wherein the switch enables a power to be supplied to the load after a [Fig. 3: wait times].
Koyama, U.S. Patent Application Publication No. 2013/0235689, discloses a power supply unit supplying power to a load [Fig. 1: power supply 19], a switch connected between the power supply and a the load [power supply control switch 103], a temperature sensor [temperature detection circuit 115], and a controller that sets a period of time to stop the power supply voltage using the switch based on the temperature [para. 0027].
Matsushima, U.S. Patent Application Publication No. 2014/0359327, discloses a system that switches off a power supply for a predetermined amount of time based on ambient temperature, printer temperature, and battery charge amount [Fig. 5].
Jain et al., U.S. Patent Application Publication No. 2017/0257079, discloses a power supply unit supplying DC power [Fig. 1: VDD power rail 120], a switch connecting the power supply unit and the load [switch 138], thermal sensors [sensors 134], a control circuit that controls the switch to open based on a temperature exceeding a threshold [Fig. 3].
Hallowell, II et al., U.S. Patent No. 5,590,061, discloses a power supply unit [Fig. 1: power supply 152], a switch connecting the power supply unit to a load [switch 153 and processor 103], a temperature sensor [temperature sensor 127a], and a unit that controls the switch to open a connection between the power supply unit and the load for a predetermined time based on the temperature [Fig. 2].
Sugumar, U.S. Patent Application Publication No. 2016/0246346, discloses a power supply unit supplying DC power [Fig. 2: VDD], a switch connecting the power supply unit to a load [switches 232, cores 132], a temperature sensor [temperature sensor 210], and a unit that opens the switch to prevent power supply to the load based on the temperature [Fig. 3].
Capps et al., U.S. Patent Application Publication No. 2008/0028244, discloses a system with a plurality of cores that selectively disables power to a specified number of cores based on a detected temperature [Fig. 5].

a power supply unit which supplies DC power to a load; 
a switch which operates to cause a short-circuit to occur between a DC power supply and an input terminal of the power supply unit or to open a connection between the DC power supply and the input terminal of the power supply unit; 
a sensor unit which measures a temperature; and 
a processor which controls the switch to open the connection in a case of deciding that the DC power is not supplied to the load even when controlling the switch to cause the short-circuit to occur and controls the switch to cause the short-circuit to occur after a predetermined time elapses after controlling the switch to open the connection, wherein 
the predetermined time is set on the basis of the temperature that the sensor unit measures.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Monday to Thursday and every other Friday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov